 617317 NLRB No. 95TEAMSTERS LOCAL 435 (SUPER VALU, INC.)1The name of the Respondent has been changed to reflect the offi-cial name of the International Union as revised at its June 1991 con-
vention.2The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.3We agree with the judge that the Respondent violated its dutyof fair representation by proposing and agreeing that, once Super
Valu's general merchandise operation was relocated to its Tower
Road facility, the more desirable general merchandise positions
would be placed in the grocery rather than general merchandise de-
partment and the general merchandise employees' seniority would be
based on their length of representation by the Respondent, since as
Vairma, the Union's vice president, admitted, the general merchan-
dise employees ``had only been in the union for a short period of
time.'' As noted by the Respondent, Teamsters Local 42 (Daly,Inc.), 281 NLRB 974 (1986), cited by the administrative law judge,differs somewhat from the present case in that in Daly seniority wasendtailed even though employees from two units at separate loca-
tions were consolidated at a new, third location, while in the present
case an operation of the Employer was relocated to an existing facil-
ity with an established unit. Nevertheless, in both cases the unions
advocated granting less seniority to one of the employee groups on
the impermissible basis that the employees in that group had not
been represented by a union as long as the employees in the other
group. In addition, the Union here also relied on the impermissible
basis that the employees in the first group had once voted against
union representation.1All dates are in 1992 unless otherwise indicated.2I have included as background some of the facts found in SuperValue Stores, 283 NLRB 134 (1987).Teamsters Local Union No. 435, affiliated with theInternational Brotherhood of Teamsters, AFL±
CIO1(Super Valu, Inc.) and Lewis D.Nicholoff. Case 27±CB±3195May 26, 1995DECISION AND ORDERBYMEMBERSSTEPHENS, COHEN, ANDTRUESDALEOn October 26, 1993, Administrative Law JudgeJoan Wieder issued the attached decision. The Re-
spondent filed exceptions, and the General Counsel
filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings,2and con-clusions3and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Teamsters Local Union
No. 435, affiliated with the International Brotherhood
of Teamsters, AFL±CIO, Denver, Colorado, its offi-cers, agents, and representatives, shall take the actionset forth in the Order.Michael W. Josserand, Esq., for the General Counsel.Eugene A. Duran, Esq., of Denver, Colorado, for the Re-spondent.DECISIONSTATEMENTOFTHE
CASEJOANWIEDER, Administrative Law Judge. This case wastried on July 29, 1993,1at Denver, Colorado. The charge wasfiled by Lewis Nicholoff, an individual, on February 23,
1993. On April 8, 1993, the Regional Director for Region 27
issued a complaint, which was amended at hearing, alleging
Local Union No. 435 of the International Brotherhood of
Teamsters, Chauffeurs, Warehousemen and Helpers of Amer-
ica, AFL±CIO (Respondent or the Union) violated Section
8(b)(1)(A) of the National Labor Relations Act (the Act).Respondent's timely filed answer to the complaint, asamended, admits certain allegations, denies others, and de-
nies any wrongdoing. Respondent also raised several affirma-
tive defenses that are considered in this decision.All parties were given full opportunity to appear and intro-duce evidence, to examine and cross-examine witnesses, to
argue orally, and to file briefs.Based on the entire record, on the briefs that were filed,and from my observation of the demeanor of the witnesses,
I make the followingFINDINGSOF
FACTI. JURISDICTIONRespondent's answer to the complaint and stipulations en-tered admit Super Valu, Inc. (the Employer or Super Valu),
with offices and places of business in Aurora, Colorado,meets one of the Board's jurisdictional standards and that the
Union is a statutory labor organization.II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundThe principal issue in this case is whether Respondentbreached its duty of fair representation to certain employees
it represents by its conduct in negotiating the provisions of
agreements concerning the combining of two separate units
into a single unit.Many of the facts in this proceeding are uncontroverted.2The Employer is engaged in the wholesale distribution ofgrocery and general merchandise items to independent retail-
ers. In 1982, Super Valu entered the Denver, Colorado area
market in which it purchased a warehouse located on Brigh-
ton Boulevard in Aurora, Colorado, that had been owned by
Western Grocers. The former employees of Western Grocers
were represented by Respondent. The Union has represented
the employees at that warehouse since 1940. Super Valu rec- 618DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The arbitrator's decision was based, at least in part, on the arbi-trator's finding that Western Grocers at one time handled general
merchandise in its operations.4Vairma recalled the Preferred Merchandisers employees' requestas follows:Q. In 1991, during the negotiations of the Preferred contract,do you recall employees wanting at that time to bargain a provi-
sion that if the Preferred warehouse moved to Tower Road that
they wouldÐthe seniority would be dovetailed in?A. Yes, I do.
Q. And you told them at that time that you couldn't bargainthe Tower Road contract in their negotiations.A. That is correct.ognized Respondent as the drivers' and warehouse employ-ees' collective-bargaining representative.Western Grocers had reconfigured the warehouse andeliminated the general merchandise portion of the business.
When Super Valu acquired the business, much of the general
merchandise portion of the operation had been eliminated. In
1983 a major customer requested Super Valu to supply gen-
eral merchandise. Initially, Super Valu supplied the customer
from its Omaha, Nebraska warehouse. As the Board found
(id. 283 NLRB 134),[t]he General Merchandise shipments from Omaha wereintegrated with grocery orders at the Brighton ware-
house where they were shipped to customers. After sev-
eral months, the Employer decided to establish a major
general merchandise operation within the Denver divi-
sion because inconsistent delivery schedules and late
deliveries had made the Omaha arrangement unsatisfac-
tory.Around May 1984, Super Valu leased a warehouse about10 miles from the Brighton warehouse and established Pre-
ferred Merchandisers to conduct its general merchandise op-
eration. Preferred Merchandisers was established as a non-
union operation for ``competitive reasons.'' The general mer-
chandise operation was described as the warehousing and
distribution of ``those over-the-counter drug-type items that
you would buy at a grocery store, as well as housewares type
items and brooms. In the health and beauty care side, it is
shampoos, aspirin, just all those kind of things that are in
that section of the grocery store.'' The general merchandise
and grocery products are sold to the same customers.Super Valu did not hire any of the employees representedby the Union when it opened the Preferred Merchandisers
warehouse and refused to apply the existing collective-bar-
gaining agreement to those employees. The Union filed a
grievance asserting it also represented Preferred Merchan-
disers' employees. An arbitrator decided the Union did rep-
resent these employees in the same unit as the grocery em-
ployees.3The arbitrator ordered Super Valu to apply the gro-cery contract to the Preferred Merchandisers operation and
the Preferred Merchandisers positions be posted at the Brigh-
ton warehouse ``for bidding by bargaining unit employees as
provided by the contract.'' Initially, Super Valu started com-
plying with the arbitrator's decision, but then ceased and
filed a unit clarification petition under Section 9(c) of the
Act. In Super Valu Stores, Id. the Board determined Pre-ferred Merchandisers was not an accretion to the existing
unit, rather it was a separate appropriate unit.In 1987, Super Valu acquired another warehouse (TowerRoad) and moved the grocery and perishable food operations
there. There was some integration of operations between the
Tower Road and Preferred Merchandisers facilities. The cus-tomers' orders were separated into grocery and general mer-
chandise orders, and the Preferred employees first ``pulled''
the general merchandise portion of the order, which was
loaded and trucked to the grocery warehouse where the or-
ders were consolidated with grocery items for delivery to the
customer by drivers in the grocery unit.Respondent then sought to organize the employees of Pre-ferred Merchandisers. In 1988, Respondent petitioned and an
election was held in Case 27±RC±6874. On October 21,
1988, the Region certified that no collective-bargaining rep-
resentative had been selected. In or before 1990, rumors were
circulating among the Preferred Merchandisers employees
that Super Valu may combine the Preferred Merchandisers
operation with the Tower Road grocery operation. This
rumor led one Preferred Merchandisers employee, Calvin
Bishop, to telephone Respondent and seek representation.
Another election was conducted in 1990, and in Case 27±
RC±7146, the Regional Director certified that the Union had
been selected as the collective-bargaining representative of
the Preferred Merchandisers employees.The collective-bargaining agreement negotiated for thePreferred Merchandisers employees accorded them seniority
for the period of their employment with Preferred Merchan-
disers. Bishop was on the negotiating committee and he testi-
fied:Q. Do you remember ever discussing with union of-ficials during those negotiations how your seniority
would be fit in with Tower Road if the two facilities
wereÐif the two warehouses were put together?A. I understood that we would just take it with us.
Q. Did you request to negotiate something like thatin your contract in 1991?A. Yes, we did.
Q. What did the union say about negotiating thatkind of language?A. That we shouldn't have it in our contract.
Q. Why?
A. He [Steve Vairma] figured that we might do bet-ter if we did it when they were closer to doing the
move.4Vairma, vice president of Respondent and a business rep-resentative, did not expressly refute this testimony of Bishop.
I find Bishop's detailed rendition of the events involved
herein the more credible version. Bishop's recitation of
events was accomplished with considerably persuasive detail,
he gave the strong impression he was making an honest at-
tempt to accurately recall the facts. In addressing the Pre-
ferred Merchandisers employees' concerns about work pres-
ervation, Respondent and Super Valu negotiated the follow-
ing provision:Article 1.02: Should the Employer move the warehouseoperation to any location within Colorado, present em-
ployees will, at their own expense, be offered opportu-
nities for employment prior to any new hires at the new
location. 619TEAMSTERS LOCAL 435 (SUPER VALU, INC.)5At one time, Super Valu was considering several options con-cerning the general merchandise operation. In addition to moving the
general merchandise operation to Tower Road, one option was to
subcontract the Preferred Merchandisers operation and another was
to combine the general merchandise business into regional ware-
houses outside the Denver area. The probability of these options
being selected was not discussed on the record. The options were
presented to Respondent by Super Valu during the negotiations for
the Preferred Merchandisers collective-bargaining agreement in 1991.
The viability of these options in 1992, during the negotiations of the
Tower Road collective-bargaining agreement was not placed in evi-
dence. The Preferred Merchandisers warehouse was leased and Super
Valu wanted to resolve the question of where the operation would
be located prior the expiration of the lease in May 1993. There is
no evidence the possibilities of subcontracting or locating out of
state were raised in the Tower Road negotiations. Thus, the record
will not support a conclusion the subcontracting and moving the
general merchandise operation out of Colorado or to a location other
than Tower Road was a viable consideration during the 1992 Tower
Road negotiations.6Vairma testified, in partial corroboration of Bishop:Q. What did you tell Mr. Bishop?
A. I told him that we would not have him in there. He wasnot a member of that bargaining unit or that bargaining commit-
tee.Q. And that what was being discussed didn't concern him.
A. I don't believe I said that.
Q. But you do recall telling him that he couldn't be present.
A. That is correct.7In contrast, as Vairma admitted, a representative of the TowerRoad unit, Keith McCormick, was permitted to sit in on the negotia-
tions for the Preferred Merchandisers collective-bargaining agree-
ment. Vairma did not explicitly describe McCormick's role, and he
did not recall if McCormick attended all the bargaining sessions. Ac-
cording to Vairma's unsubstantiated testimony, McCormick was
present ``more for my advisory purposes.'' There was no evidence
concerning McCormick's role leading to the inclusion of art. 1.02
rather than the protections of the Preferred Merchandisers employeesseniority requested by Bishop, described above. Vairma did not dif-
ferentiate between McCormick's ``advisory'' role, which Respondent
found permissible, and the role sought by Bishop to attend the
Tower Road negotiations. There is no claim by Respondent that
McCormick did not have any role in the decision to not include any
of the sought protections in the Preferred Merchandisers collective-
bargaining agreement.8Super Valu also proposed the Preferred Merchandisers employeesretain their rates of pay, which were 70 percent of the Tower Road
warehouse rate. According to Super Valu's representative, Jim
Showalter, the offer was to meet Super Valu's goal of establishing
certainty in wages and operation if it decided to move the general
merchandise operation to Tower Road. This offer also included
Super Valu's preference of having employees performing the general
merchandise work who were familiar with that operation and who
were paid reasonable and competitive rates.9None of the employee members of the Tower Road bargainingcommittee appeared and testified in this proceeding. Thus, Vairma's
testimony was not corroborated and it is not credited.B. Negotiations for a New Contract for Tower RoadThe Tower Road collective-bargaining agreement was dueto expire in 1992. In contemplation of the combining of the
Preferred Merchandisers and Tower Road operations, Re-
spondent and an elected negotiating committee from the
Tower Road facility entered negotiations with Super Valu.5The Preferred Merchandisers employees were concerned
about the terms of this agreement that would affect their
terms and conditions of employment. In September, Bishop
telephoned Vairma and:I asked him if myself could go and sit in negotiationswhile they talked about the merger of the company, or
if somebody else from the company could. And he said
no.Q. Did he say why?A. He said it didn't concern us, that it wasn't ourbargaining unit.6Bishop also asked Vairma if the negotiations included``what is going to happen to Preferred Merchandisers when
it transfers over to Tower Road,'' and Vairma said this was
a subject of the Tower Road contract negotiations. Bishop
and the other Preferred Merchandisers employees were de-
nied the opportunity to sit in on any of the negotiations for
the 1992 Tower Road collective-bargaining agreement.7Vairma admittedly viewed his obligations to the Tower Road
unit as: ``What that committee who is representing the entire
bargaining unit wants me to do, under your direction.'' He
further testified:Q. But your only duty is to that committee.A. That is who I answer to at that time and ulti-mately to the membership. Yes.I credit Bishop's testimony over Vairma's testimony wherethey are in conflict and Vairma's testimony will be credited
only where it is credibly corroborated or an admission
against Respondent's interests. Vairma was not a credible
witness based on demeanor. He did not appear candid and
forthright. Vairma seemed to be tailoring his testimony to fit
Respondent's litigation theory. On occasion, he testified in-
consistently or in variance with his affidavit. I also note
Vairma exhibited poor recall, at times he was uncooperative,
and he volunteered information.Super Valu's initial proposal to Respondent during theTower Road negotiations included the establishment of a
new general merchandise department by dovetailing the Pre-
ferred Merchandisers employees' seniority with the Tower
Road employees' seniority and all employees would be cov-
ered by the Tower Road agreement.8Showalter testified,without contradiction, that Respondent was ``reluctant to bar-
gain over this.'' According to Vairma,9the Tower Road bar-gaining committee was opposed to dovetailing seniority. The
Union's counterproposal was to initially permit all Tower
Road employees to bid for the general merchandise positions
and to pay the general merchandise employees 85 percent of
the warehouse rate.This proposal is dissimilar to the method of bidding estab-lished by the Tower Road collective-bargaining agreement.
Employees bidding for positions under the Tower Road col-
lective-bargaining agreement are selected based on depart-
mental preference and seniority. Thus, if an employee from
the meat department has 20 years' seniority and bids for a
forklift driver position in the grocery department, a bid from
an order selector from the grocery department who has 1-
year seniority would be the successful bid. The Respondent's
counteroffer to Super Valu's proposal would have opened up
all Preferred Merchandisers positions to general bidding and
would have eliminated departmental preferences. The Union 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
10Showalter described the operation as follows:we generate billing; we call it billing; picking tickets by com-
puter, and there are little stickers that come off that the em-
ployee takes that sticker and selects the merchandise, and then
applies that sticker somewhere, where it would be visible.The order selector would be the one taking those stickers,going around, and picking the customer's order and getting it
ready to be staged for shipment.A stocking person would be a person that is taking merchan-dise or product out of reserve and putting it into the picking
slots.11Showalter testified Super Valu had not expressly consideredeliminating forklift jobs from the Preferred Merchandisers unit until
Respondent made its initial counteroffer.12The operations at Tower Road, which had several departments,restricted the work of the employees to their respective departments,
except for overtime on those occasions when departmental employ-
ees were not interested in the overtime; then the opportunity to per-
form overtime was opened to employees from other departments.
When Super Valu attempted to assign employees work outside their
department and outside their bid position in situations not involving
overtime, grievances were filed claiming such assignments violated
the collective-bargaining agreement. These grievances are currently
at step two and have not been resolved. Respondent did not claim
to oppose or not support these grievances.13Allen Arnold, an order selector for Preferred Merchandisers for5-1/2 years, testified he viewed as desirable positions those of ``fork-
lift, inventory control, receiver, salvage, [and] sheller.'' None of
these ``desirable'' positions were included in the Tower Road gen-
eral merchandise department.also proposed that, for bidding against Tower Road employ-ees, all Preferred Merchandisers employees would have only
union seniority, which is the effective date of the Preferred
Merchandisers collective-bargaining agreement, June 11,
1991.Preferred Merchandisers has 27 employees; the most sen-ior is Connie Throckmorton, who was hired February 27,
1985. Throckmorton is a clerk. Clerks were included in the
Preferred Merchandisers unit but not in the Tower Road unit,
so when she transferred to Tower Road, she did not have to
bid for a position, she was able to retain her company senior-
ity and position. Only four Tower Road employees were
hired after June 11, 1991, and hence would be less senior to
the Preferred Merchandisers employees. Twenty-five of the
Preferred Merchandisers employees were hired prior to June
11, 1991. As the General Counsel noted on brief, as a result
of the Union's proposal, the 25 Preferred Merchandisers em-
ployees with hire dates prior to June 11, 1991, would be sen-
ior to only 4 Tower Road employees. If the seniority had
been dovetailed, the most senior Preferred Merchandisers
employee would have been number 36 instead of number
135 on the union seniority list. Lou Nicholoff would have
been the most senior Preferred Merchandisers employee with
a hire date of December 28, 1985.Respondent also proposed the general merchandise depart-ment have only order selecting and stocking positions.10AsShowalter testified:Q. Now, your original proposal was to simply estab-lish a General Merchandise Department. Is that correct?
And it didn't identify what work or what classifications
would be in that department. Is that accurate?A. That is correct.
Q. And it was the union that proposed specificity;that is, that those would be stocker and selector.A. That is correct.
Q. And the content of the other jobs that have beenperformed in the Preferred warehouseÐand I am using
forklift, receiverÐthose are still performed at the
Tower Road facility as it relates to the General Mer-
chandise product. Is that accurate?A. Yes.
Q. They are simply performed in other departments.
A. They are performed by people out of other de-partments, out of the Grocery Department specifically.The positions eliminated from the Preferred Merchandisersunit include office clerical, receiving, forklift jobs,11sanita-tion and salvage. Super Valu did not want any duplicationof function in departments when it moved the general mer-chandise operation to Tower Road.The Tower Road collective-bargaining agreement did notcontain stockers in the unit position descriptions. The effect
of this proposal was to eliminate the most desirable positions
from the work performed by the Preferred Merchandisers
employees; a reduction in the jobs the Preferred Merchan-
disers employees could bid for when they moved to Tower
Road, and for the first time at Tower Road, the establishment
of a department where employees from another department
regularly worked as part of another department.12Showaltertestified forklift operators would be present in the general
merchandise department much of the workday. However,
during negotiations, Showalter understood there would be no
forklift work in the general merchandise department. He ad-
mittedly misunderstood the design of the general merchan-
dise department at the time of negotiations. There was no
claim any of Respondent's representatives similarly mis-
understood the design and operation of the general merchan-
dise department at Tower Road or relied on any expression
by Super Valu.Of the 27 Preferred Merchandisers employees holding bidpositions in June 1993, 5 were forklift operators, 3 were re-
ceivers, and there was 1 each in the following classifications:
salvage, inventory control, and sanitation. The order selector
and stocking positions were considered the least desirable
classifications because they required the most physical
work.13The general merchandise department constructed atthe Tower Road warehouse has two mezzanines designed to
hold the general merchandise, which reduced the need for
forklift operators, although there will be some forklift oper-
ations in the area, none of which will operate on the mez-
zanines. The general merchandise department is so con-
structed, that, according to Showalter, forklift operators will
work full time in that area. Arnold, who has been working
at Tower Road preparing for the move, corroborated
Showalter. Arnold observed forklift and receiving operations
at Tower Road being consistently performed in the general
merchandise department by grocery employees. There is no
claim these operations will change once the move of the gen-
eral merchandise department has been completed.The Preferred Merchandisers employees considered thestocker and selecting positions the least desirable. The select-
ing job at Preferred Merchandisers does not involve items of
as great weight as comparable work performed in the grocery
department at Tower Road, which involves lifting items that 621TEAMSTERS LOCAL 435 (SUPER VALU, INC.)14The selecting at Preferred Merchandisers involved much less``picking'' of full cases than at Tower Road, but the job was still
considered less desirable than the positions that were eliminated
from the unit and added to the work performed by the Tower Road
employees. The general merchandise order selector picks items that
vary from a few ounces to 35±40 pounds. Some displays and other
items they pick are heavy, but most of the items picked in the gen-
eral merchandise department are lighter than those picked in the gro-
cery department. At Preferred Merchandisers, the employees chose
the areas they picked, and they generally picked the same area daily.
The area selection was based on seniority. This selection was not
based on the collective-bargaining agreement, rather it was an estab-
lished practice at Preferred Merchandisers. There is no showing this
practice will continue at the Tower Road facility or that Respondent
considered negotiating for this established term and consideration of
employment for the Preferred Merchandisers unit members as part
of any of the effects or other negotiations.15The record does not clearly establish the Preferred Merchan-disers employees were informed by Vairma they would be limited
to the stocker and selector positions in the Tower Road general mer-
chandise department.may weigh as much as 100 pounds.14The selecting work isvery heavy physical work. The stocking work at Tower Road
is performed by forklift operators. All witnesses testifying
about the stocking and selecting work considered these jobs
the least desirable positions at both Tower Road and Pre-
ferred Merchandisers. Under the Respondent's proposal,
which was accepted by Super Valu, the jobs deemed desir-
able by the Preferred Merchandisers employees would be as-
signed to employees in the Tower Road grocery department,
except for the sanitation position; there is a separate sanita-
tion department at Tower Road. The forklift work done with-
in the general merchandise department at Tower Road will
be performed by grocery department employees.Super Valu did not agree to Respondent's proposal that allemployees could bid for the positions in the new general
merchandise department. If this union proposal was accepted,
all but four of the Tower Road employees would have se-
niority over the Preferred Merchandisers employees in bid-
ding for the general merchandise department positions. In
order to retain the expertise of the Preferred Merchandisers
employees, Super Valu insisted the initial general merchan-
dise jobs be open to bids by Preferred Merchandisers em-
ployees only. Inasmuch as the general merchandise depart-
ment selectors do not have as much heavy lifting as the other
departments, it was feared many of the general merchandise
positions would be bid on by a sufficient number of Tower
Road employees to prevent most if not all Preferred Mer-
chandisers employees from retaining their positions. Whether
any of these displaced Preferred Merchandisers employees
would have been able to successfully bid on any of the posi-
tions vacated due to the Tower Road employees' successful
bids was left a matter of sheer speculation. Thus, Super Valu
rejected Respondent's proposal. Super Valu also rejected Re-
spondent's proposal the general merchandise wage rate be 85
percent of the Tower Road warehouse rate based on competi-
tive considerations.C. September 22 MeetingRespondent's representatives, Vairma and Garcia, met withthe Preferred Merchandisers employees on September 22 to
describe what was occurring in the Tower Road negotiations.
Most if not all Preferred Merchandisers employees attended
this meeting. By this date, Respondent had made the above-
described counterproposal to Super Valu, but Super Valu had
not yet indicated its acceptance. According to employee Ar-nold: ``Well, Steve Vairma said that we would get union se-niority, because we only had two yearsÐwe had only been
in the union two years. And IÐthere was a mention made
about the pay rate of 75 percent.'' The Preferred Merchan-
disers employees voiced their anger and concern over these
proposals and, as Arnold testified, the Preferred Merchan-
disers employees ``didn't feel that we were being rep-
resented.'' Arnold commented during the meeting ``that we
were sold out. I didn't think that the union was representing
us, and I also said that they were putting Tower Road's
union in front of us.'' Vairma replied that was not true. Ar-
nold could not recall Vairma's explanation, if any, of why
it was not true. The Preferred Merchandisers employees
asked for company seniority.The meeting concluded with Garcia saying ``that either wetake what is in front of us right now, or we don't have a
job.'' The choice, as Arnold correctly understood it, was tak-
ing union seniority and 75 percent of the Tower Road ware-
house rate or not having a job.15Garcia did not appear andtestify to refute any testimony given by the Preferred Mer-
chandisers employees or corroborate Vairma. His absence
was unexplained. Arnold's testimony is credited based on his
forthright and candid demeanor. His testimony was corrobo-
rated by Bishop who also testified Vairma said the Preferred
Merchandisers employees would get only union seniority.
Bishop further testified Respondent informed them during the
meeting that:the [Tower Road] bargaining unit don't want us to haveour company seniority, and there was nothing they
could do about it.Q. And did they indicate that they were agreeingwith the bargaining committee, that you wouldn't get
that seniority, orÐA. Me personally, I understood it that way.
Q. And why were they saying you wouldn't get thatseniority?A. Because the bargaining unit didn't want us tohave it.Q. And why did the bargaining unit not want you tohave it?A. They don't want us to bid on their jobs. They areafraid that we could bump them out of bids.Q. And did they give any justification for not puttingyou in a position where you could bump them out of
the bids?A. No.Bishop also recalled Respondent informing the assemblagethey had the choice of taking what is referred to as ``adden-
dum F'' or lose their jobs. Their jobs would be lost, because
VARs would be given preference to the Preferred Merchan-
disers employees. VARs are individuals employed by Super
Valu as warehousemen. VAR stands for vacation and absen-
tee replacements. Under the Tower Road collective-bargain-
ing agreement, Super Valu can bring in a VAR in some de-
partments whenever someone is absent from work for any 622DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
16Art. 3 of the Tower Road collective-bargaining agreement pro-vides, in part:3.01 Seniority shall be defined as length of continuous service
of regular full-time employees within the bargaining unit. On
layoffs, transfers, job bidding, recalls, and promotions, the prin-
ciple of seniority shall apply, providing qualifications are rel-
atively equal.reason. VARs have the right to bid on vacancies and theyare accorded seniority based on their length of service with
Super Valu.Respondent and Super Valu agreed upon addendum F tothe Tower Road collective-bargaining agreement as the meth-od of combining Preferred Merchandisers and Tower Road
operations. Addendum F to the Tower Road contract, exe-
cuted and effective September 13, 1992, provides:In the event the Employer relocates its General Mer-chandise Operation to the Tower Road facility and
those employees become part of the bargaining unit
covered by this collective Bargaining Agreement, a new
department of General Merchandise shall be estab-
lished.The current employees at Preferred Merchandisersshall have their union seniority dovetailed with the em-
ployees covered by this agreement and shall be imme-
diately covered by its terms and conditions. The top
rate of pay for employees working in General Merchan-
dise shall be seventy-five percent (75%) of the ware-
house classification rate and the wage progression shall
be applied to the rate determined using this formula.General Merchandise Department job bids shall belimited to stocker and selector in the General Merchan-
dise Department only.Employees presently performing the General Mer-chandise work at Preferred would by seniority be
placed into any job openings that exist in the newly
created General Merchandise Department; at the time of
the move. Openings created after the move is com-
pleted shall be awarded based on the bid procedure in
Article 316of this agreement.Vairma claimed his and the bargaining committees' pos-ture during the Tower Road negotiations was not based on
a concern the Preferred Merchandisers employees may exer-
cise any seniority over them. He did admit, however, he was
convinced the Tower Road employees would reject out of
hand any collective-bargaining agreement that dovetailed the
Preferred Merchandisers employees' Company seniority with
the Tower Road employees' company seniority. Also, cred-
ited Preferred Merchandisers employees testified seniority
was a consideration in the Tower Road negotiations of ad-
dendum F. Moreover, after being referred to his affidavit,
Vairma admitted the Tower Road bargaining committee did
not want to grant the Preferred Merchandisers employees
``almost the Super seniority status; they had only been mem-
bers since that contract was ratified, and that prior to 1991,
they had no seniority.'' Vairma also recalled making the fol-
lowing statements in his affidavit: that ``the [Tower Road
bargaining] committee's concern was that the Preferred peo-
ple should not exercise seniority over them'' and ``[i]nstead
of giving Preferred people extra seniority, the Super Valu
committee felt they should carry their union seniority, sincethey had only been in the union for a short period of time.''This admission buttresses Bishop's testimony concerning Re-
spondent's agent's statement during the September 22 meet-
ing, related above. Accordingly, I conclude the Tower Road
unit's concerns regarding their having seniority superior to
the Preferred Merchandisers unit employees was a consider-
ation in the negotiations of addendum F.D. Tower Road Negotiations After the September22Meeting
Although Respondent knew the Preferred Merchandisersemployees were unhappy with the Tower Road proposals,
there was little if any change in Respondent's bargaining po-
sition. Vairma did not acknowledge he had any specific duty
to the Preferred Merchandisers employees in the Tower Road
contract negotiations. There is no indication Respondent in-
formed the Tower Road bargaining committee or Super Valu
of the views of the Preferred Merchandisers employees as re-
lated to Respondent in telephone conversations, in person at
the September 22 meeting, or otherwise. Respondent did not
alter its proposals in the Tower Road negotiations to reflect
the stated concerns of the Preferred Merchandisers employ-
ees.On September 23, Respondent accepted Super Valu'scounterproposal. The accepted counteroffer established the
general merchandise department stocker and selector posi-
tions were to be initially filled by bids limited to Preferred
Merchandisers employees. This proposal was consonant with
the Employer's initial proposal that expressed its desire to
have Preferred Merchandisers employees initially fill the
general merchandise department jobs. Any future openings
would be subject to the Tower Road collective-bargaining
agreement's bid procedures. The Employer also proposed the
general merchandise employees receive a wage rate that was
75 percent of the warehouse wage rate. Respondent accepted
these counterproposals and the Tower Road employees over-
whelmingly ratified this agreement.E. Events Subsequent to NegotiationsOn February 23, 1993, the charge was filed. On April 1,1993, Super Valu informed the Respondent it decided to
move the Preferred Merchandisers general merchandise oper-
ation to Tower Road and requested a meeting with the Union
and representatives of both the Preferred Merchandisers and
Tower Road units ``to discuss details associated with the up-
coming move.'' By letter dated April 12, 1993, Super Valu
modified its April 1 letter to ``reflect the closure of Preferred
Merchandisers, rather than its move. ... Representatives of

SUPERVALU wish to meet with Union representatives from
both facilities as well as the Local to discuss details associ-
ated with the upcoming move.''Respondent, by letter dated May 4, 1993, asked for clari-fication of the Super Valu's April 12 letter. The Union asked
confirmation of its understanding that Super Valu's action is
a closure and termination rather than a merger of the Pre-
ferred Merchandisers and Tower Road ``operations, facility
and bargaining unit.'' Respondent further requested, in the
event it correctly understood Preferred Merchandisers was
being closed, to bargain about the effects of such closure and
``Local 435 will insist upon compliance by SUPERVALU
Denver Division with Section 1.02 as well as any other terms 623TEAMSTERS LOCAL 435 (SUPER VALU, INC.)17The parties stipulated the following in the appropriate unit:All warehousemen, checkers, drivers, maintenance mechanics,
garage helpers, sanitation employees employed by the employer
at its Tower Road warehouse facility in the grocery warehouse,
perishable warehouse (meat, dairy, produce, frozen food), trans-
portation, garage, maintenance, sanitation and general merchan-
dise departments, but excluding office clerical employees and all
guards and supervisors as defined in the Act.18The salvage position was opened the afternoon before this hear-ing and it was not known if it had been posted for bidding.of the [Preferred Merchandisers] collective-bargaining agree-ment which apply to such closure.''If Respondent insisted on the application of Section 1.02of the Preferred Merchandisers collective-bargaining agree-
ment, then the provisions of addendum F to the Tower Road
collective-bargaining agreement would not be applied to the
Preferred Merchandisers employees when the general mer-
chandise operation was commenced at Tower Road. The re-
sult of this request by Respondent would be to render inoper-
ative any of the favorable bidding rights negotiated by the
Employer for the Preferred Merchandisers employees in its
last counteroffer and reduce these employees rights to prob-
able layoff and preferential hiring over new hires only.Super Valu wrote Respondent on May 18, 1993, explain-ing its intent to terminate the operations of ``the legal entity
`Preferred Merchandisers' ... and [t]he work being per-

formed at Preferred Merchandisers, however, will be moved
to the Tower Road facility some time in June or July.'' The
Employer also indicated its continuing willingness to nego-
tiate with Respondent and announced its intent to follow the
provisions of both the Tower Road and Preferred Merchan-
disers collective-bargaining agreements.In mid-June 1993, Respondent, by Garcia, Vairma, and itsGeneral Counsel, Gene Duran, met with the employees of
Preferred Merchandisers. Almost all the Preferred Merchan-
disers unit employees attended the meeting. According to
Vairma, Respondent informed the Preferred Merchandisers
employees they were there to vote on the ``effects''; to ac-
cept either the agreed-to addendum F to the Tower Road col-
lective-bargaining agreement or article 1.02 of the Preferred
Merchandisers collective-bargaining agreement. Vairma ad-
mitted the employees wanted an option not afforded by the
choices presented by the Union, ``[t]hey wanted to be able
to have the right to be able to bid on two jobs over at Tower
Road if jobs started coming up or being available during all
of this transfer.'' Vairma also admitted VARs could and did
pass the Preferred Merchandisers employees up preceding the
move.Arnold corroborated some of Vairma's testimony. Accord-ing to Arnold, the Preferred Merchandisers employees were
given the choice of accepting preferred hiring under their
contract or the limited bidding for general merchandise de-
partment positions at Tower Road as provided in addendum
F to the Tower Road collective-bargaining agreement. Arnold
informed Respondent's representative that the Preferred Mer-
chandisers employees were ``between a rock and a hard
place'' and they did not ``like either place.'' Arnold re-
quested that the Preferred Merchandisers employees be ac-
corded company seniority. According to Arnold, Vairma and
Roman said, ``They wouldn't discuss it. They said we were
here for one reason, one reason only, to vote.''Arnold admitted the effects of their options were fully dis-cussed by Respondent's representatives during the meeting,
and the employees were permitted to express many of their
objections to these options. Arnold testified in an open and
honest manner; he appeared to be trying to testify truthfullyand his testimony is credited. I therefore find Respondent
precluded the Preferred Merchandisers employees from dis-
cussing any other alternatives at this meeting. All but one of
the Preferred Merchandisers employees voted to accept ad-
dendum F, and the one remaining employee abstained. Ar-nold explained addendum F was better than article 1.02 ofthe Preferred Merchandisers collective-bargaining agreement.The day after the June meeting with Preferred Merchan-disers employees, Respondent met with Super Valu to bar-
gain about the effects of the move. The agreement provides
for severance pay, allowing the employees who so choose,
to have their union seniority dovetailed with the Tower Road
employees pursuant to the provisions of addendum F, and
continued coverage under the current benefit plans. The
agreement also provided:Employees will be allowed to bid on any job vacanciesat the ... Tower Road facility based upon their union

seniority prior to the move to ... [Tower Road] on

jobs not filled through the ... [Tower Road] Collec-

tive Bargaining Agreement prior to offering full-time
position to the current VAR's or prior to hiring from
outside.There was no provision in this agreement which would givethe Preferred Merchandisers employees preference in bidding
prior to the move over the four less senior Tower Road em-
ployees currently employed full time in the grocery depart-
ment.F. Effects of Combining the Units Without DovetailingCompany SeniorityRespondent admitted the combined unit, including thestockers and selectors in the new general merchandise de-
partment, is appropriate for the purposes of collective bar-
gaining as defined in Section 9(a) of the Act.17The com-bination of the units had not been completed at the time of
the instant hearing. The move of Preferred Merchandisers op-
erations to Tower Road had been in progress during July
1993 and was scheduled to be completed the Monday follow-
ing this hearing. The 27 Preferred Merchandisers employees
had not yet bid on the 14 to 18 stocker and selector jobs esti-
mated to be available in the general merchandise department
at Tower Road.The remaining positions involved in the operation of thegeneral merchandise department, including forklift operators,
receivers, checkers and salvage, will be open to bid by Gro-
cery department employees. Since bidding at Tower Road
gives department employees preference, all grocery depart-
ment employees have preference over any of the Preferred
Merchandisers employees in bidding for these jobs.As of the day of this hearing, the combining of the unitshas directly led to the addition to the grocery department of
two forklift positions, two receiver positions, one inventory
checker job, and one salvage position. These openings, with
the exception of the salvage job,18were only posted in theTower Road grocery department, none were posted at Pre- 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
ferred Merchandisers, so any employees still working at Pre-ferred Merchandisers, which is most of them, did not have
notice or an opportunity to bid. One Preferred Merchandisersemployee, Nicholoff, while temporally assigned to work at
Tower Road, did sign up for a grocery department position,
but his name was crossed off the bid sheet by an unknown
person. There was no clear explanation of why the bids were
not posted at Preferred Merchandisers and why the Preferred
Merchandisers employee's name was crossed off the bid
sheet.As counsel for the General Counsel noted, the posted bidsfor forklift drivers were not yet awarded. The two receiving
checker positions were awarded to grocery department em-
ployees, one with a May 30, 1986 hire date, and the other
with a May 12, 1986 hire date. The successful bidder for the
inventory checker had a hire date of August 4, 1986. If the
Preferred Merchandisers employees were able to retain their
company seniority, Nicholoff, with a hire date of December
28, 1985, would have been senior to the successful bidders
for these positions. If Nicholoff could have retained his com-
pany seniority, the seniority lists had been dovetailed, as
Super Valu initially proposed, and if the positions had not
been removed from the general merchandise department,
Nicholoff probably would have been successful in obtaining
one of these positions. The two forklift positions had not
been awarded at the time of the conclusion of this hearing,
but the bid sheet, as of July 29, 1993, was signed by several
grocery department employees whose hire dates were later
than some Preferred Merchandisers employees.Tony Tipton, Super Valu's current director of human re-sources at the Denver division, testified that under addendum
F, which gives Preferred Merchandisers employees only
union seniority and the fact these new positions were posted
as grocery department jobs, it was highly unlikely any Pre-
ferred Merchandisers employees could successfully bid for
any of these newly created positions because of departmental
preference. As Tipton acknowledged, any grocery department
employee has preference in bidding for any grocery depart-
ment position over any general merchandise department em-
ployee, regardless of seniority.The jobs transferred to the grocery department from thePreferred Merchandisers operations, as noted above, are con-
sidered the more desirable jobs, for they do not involve
bending and lifting. Accordingly, I find it is highly improb-
able that any general merchandise department employees,
i.e., the former Preferred Merchandisers employees, could
successfully bid for any of these preferred positions while
working in the general merchandise department. In order to
position themselves for these favored positions, the general
merchandise department employees would probably have to
bid on a grocery selector position in the grocery department.
These positions require lifting heavy objects and are consid-
ered less desirable positions than those transferred to the gro-
cery department from the Preferred Merchandisers operation
under addendum F. Another inhibiting factor in the Preferred
Merchandisers employees' ability to bid for other positions
in the grocery department is they will be junior to almost all
the grocery department employees.The operations of the general merchandise department atTower Road has not been shown to require operation by gro-
cery department employees at all positions except order se-
lectors and stockers. Mary Portz, who was a receiver-checkerat Preferred Merchandisers, was temporally assigned toTower Road to help train the two new receivers, Gary
Schultz and Anthony Barela, and others in receiving products
for the general merchandise department. Super Valu has two
different scheduling clerks; as here pertinent, one for the
general merchandise department and the other for the grocery
department. There clerks were not alleged to work together,
even when trucks loaded with both grocery and general mer-
chandise items are scheduled to arrive at Tower Road. There
was no explanation why Super Valu used a different receiv-
ing clerk for grocery items than it did for general merchan-
dise. There was no claim these positions could have been
combined.According to Portz, the general merchandise is scheduledto arrive at loading docks close to the general merchandise
department and grocery items were scheduled to arrive at dif-
ferent docks, even if they are on the same truck. Tipton con-
tradicted Portz, but there was no showing he was ever
present at Tower Road when it operated with trucks arriving
with both grocery and general merchandise items. The gen-
eral merchandise scheduling clerk was the same individual
who performed that job at Preferred Merchandisers. Portz
was training the new receiving clerks in checking the general
merchandise shipments because:We check a little differently than they do. We deal alot more in the breakdown pack sizes of the product,
where they deal in full cases, and we have to make sure
that when they are checking in product, if there is dam-
age or overage that they correctly fill out the paper-
work.Portz's rate of pay as a receiver/checker at Preferred Mer-chandisers was $9.63 an hour until the beginning of the
move when she began earning $10.31 an hour. She had been
an alternate steward at Preferred Merchandisers. She ap-
peared honest and direct in her testimony. Based on her de-
meanor, I conclude she is a credible witness. No witness who
was present at Tower Road at the same time Portz was train-
ing the receiving clerks refuted her testimony. Accordingly,
I conclude there is no credible evidence the general merchan-
dise department receiving functions have been commingled
and/or joined with the grocery department receiving oper-
ations.Buttressing this conclusion is the testimony of Allen Ar-nold, a Preferred Merchandisers order selector who has been
working at Tower Road setting up the general merchandise
department the week of the hearing. Arnold noticed the gen-
eral merchandise department's merchandise arriving ``at the
doors right in front of our [general merchandise] area.'' He
candidly admitted general merchandise could have been un-
loaded at other doors. There were no employees, however,
who were engaged in the receiving operation that testified
general merchandise was received at other locations or that
grocery items were received at the four doors in front of the
general merchandise department.Arnold also observed two forklift drivers working exclu-sively in the general merchandise department; these drivers
arrived before he did and remained after Arnold completed
his working day. There was no dispositive evidence these
forklift operations would change once the move of Preferred
Merchandisers was completed. Again, there were no employ- 625TEAMSTERS LOCAL 435 (SUPER VALU, INC.)ees working in either the grocery department or the generalmerchandise department that refuted or contradicted Arnold's
testimony. I credit Arnold based on his extremely candid de-
meanor.III. CONTENTIONS, ANALYSIS, ANDCONCLUSIONS
Respondent denies breaching its duty of fair representationto the Preferred Merchandisers unit and asserts as affirmative
defenses: (1) the allegations contained in the complaint do
not constitute a prima facie showing of a breach of the duty
of fair representation; (2) Respondent has not breached the
duty of fair representation and has acted in good faith to rep-
resent any and all its members; (3) the Board has acted in
an inappropriate manner by interfering in the relationship a
union has with its members due to a charge filed by one in-
dividual. Local 435 voted all employees at both the Tower
Road facility and Preferred Merchandisers on each collec-
tive-bargaining agreement, yet one individual is attempting to
dictate to all employees the manner of allocating seniority;
and, (4) the entire matter has become moot because the Pre-
ferred Merchandisers unit has voted and ratified addendum F.
Respondent requested dismissal of this proceeding. Ruling on
this motion was deferred until resolution of the factual and
legal issues in this decision. Based on my consideration of
the evidence, briefs, and case law, I conclude the motion to
dismiss should be, and it is hereby, denied.Counsel for the General Counsel avers Respondent did notseek to represent all employees in the combined unit with the
singleness of purpose required of an exclusive bargaining
agent. Rather, the singleness of purpose demonstrated by Re-
spondent was the claiming of the ``spoils'' by the Tower
Road unit, when the opportunity arose by the combining of
the two previously separate units.A pivotal decision in determining a union's obligations incollective bargaining is Vaca v. Sipes, 386 U.S. 171, 177(1967), which held:[A]s the exclusive bargaining representative of the em-ployees in [the] bargaining unit, the Union had the stat-
utory duty to fairly represent all of those employees,
both in its collective bargaining with [the employer],
see Ford Motor Co. v. Huffman, 345 U.S. 330; Syresv. Oil Workers International Union, 350 U.S. 892, andits enforcement of the resulting collective bargainingagreement, see Humphrey v. Moore, 375 U.S. 335. Thestatutory duty of fair representation was developed over
20 years ago in a series of cases involving alleged ra-
cial discrimination by unions certified as exclusive bar-
gaining representatives under the Railway Labor Act,
see Steele v. Louisville & N.R. Co., 323 U.S. 192;Tunstall v. Brotherhood of Locomotive Firemen, 323U.S. 210, and was soon extended to unions certified
under the N.L.R.A., see Ford Motor Co. v. Huffman,supra. Under this doctrine, the exclusive statutory au-
thority to represent all members of a designated unit in-
cludes a statutory obligation to serve the interests of all
members without hostility or discrimination toward any,
to exercise its discretion with complete good faith and
honesty, and to avoid arbitrary conduct. Humphrey v.Moore, supra at 342.The Board held in Miranda Fuel Co., 140 NLRB 181(1962), enfd. denied 326 F.2d 172 (2d Cir. 1963), that a
union's breach of its duty of fair representation owed to em-
ployees in the unit it represents is an unfair labor practice.
The Supreme Court in Vaca v. Sipes, supra at 177±178 (subsilentio), approved the Board's Miranda Fuel holding; and ithas been regularly applied by the Board and the courts. See
Branch 6000 v. NLRB, 595 F.2d 808, 811 fn. 13 (D.C. Cir.1979); Teamsters Local 814 (Beth Israel Medical), 281NLRB 1130, 1146 fn. 74 (1986), in which the Board referred
to its Miranda Fuel decision stating:Viewing these mentioned obligations of a statutory rep-resentative in the context of the ``right'' guaranteed
employees by Section 7 of the Act ``to bargain collec-
tively through representatives of their own choosing''
we are of the opinion that Section 7 thus gives employ-
ees the right to be free from unfair or irrelevant or in-
vidious treatment by their exclusive bargaining agent in
matters affecting their employment. This right of em-
ployees is a statutory limitation on statutory bargainingrepresentatives, and we conclude that Section
8(b)(1)(A) of the Act accordingly prohibits labor orga-
nizations, when acting in a statutory representative ca-
pacity, from taking action against any employee upon
considerations or classifications which are irrelevant, in-
vidious, or unfair.See further Vaca v. Sipes, supra, 386 U.S. at 186.Respondent argues there was no violation of the duty offair representation for its conduct was not ``arbitrary, dis-
criminatory, or in bad faith,'' id. at 190. In Ford Motor Co.v. Huffman, 345 U.S. 331, 338±339 (1953), the SupremeCourt determined the bargaining representative, ``is respon-
sible to, and owes complete loyalty to, the interests of all it
represents.'' The Court further remarked:Inevitably differences arise in the manner and degree towhich the terms of any negotiated agreement affect in-
dividual employees and classes of employees. The mere
existence of such differences does not make them in-
valid. The complete satisfaction of all who are rep-
resented is hardly to be expected. A wide range of rea-
sonableness must be allowed a statutory bargaining
agent in serving the unit it represents, subject always to
complete good faith and honesty of purpose in the exer-
cise on its discretion.Compromises on a temporary basis, with a view tolong range advantages, are natural incidents of negotia-
tion. Differences in wages, hours and conditions of em-
ployment reflect countless variables. Seniority rules
governing promotions, transfers, layoffs and similar
matters may, in the first instance, revolve around length
of competent service. Variations acceptable in the dis-
cretion of bargaining representatives, however, may
well include differences based upon such matters as the
unit within which seniority is to be computed, the privi-
leges to which it shall relate, the nature of the work,
the time at which it is done, the fitness, ability or age
of the employees, their family responsibilities, injuries
received in the course of service, and the time or labor 626DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
devoted to related public service, whether civil or mili-tary, voluntary or involuntary.The General Counsel bases its case on the claim Respond-ent failed to meet its duty of fair representation to all the em-
ployee in the new Tower Road unit. I find this argument is
persuasive based on the facts of this case. Clearly, Respond-
ent agreed to base the Preferred Merchandisers employees'
new seniority on the length of their representation by the
Union. As the the Board held in Glass & Pottery Workers(Anchor Hocking Corp.), 255 NLRB 715 (1981):We agree with the [Administrative Law Judge's] find-ing that the new system is unlawful since it is ...

based on length of union membership. ... A Union is

free at any time to negotiate a change in a seniority
system as long as in doing so it complies with its duty
to fairly, impartially, and in good faith represent all of
the employees in the unit.Respondent negotiated addendum F to favor the Tower Roadunit members in the anticipated event the Preferred Merchan-
disers unit members became a part of the Tower Road unit.
It based this favoritism in addendum F on the length of the
Preferred Merchandisers employees' length of union rep-
resentation at Preferred Merchandisers. Vairma admitted in
his affidavit:``they'' [the Tower Road bargaining committee] didn'twant to grant them [the Preferred Merchandisers unit]
almost the Super seniority status; they had only been
members since that contract was ratified, and that prior
to 1991, they had no [union] seniority. ... Instead of

giving Preferred people extra seniority, the Super Valu
committee felt they should carry their union seniority,
since they had only been in the union for a short period
of time.Respondent failed in this case to establish it met the stand-ard of fair representation described in Ford Motor Co. v.Huffman, supra, by demonstrating it was responsible to andmet is obligation of loyalty to the members of the Preferred
Merchandisers unit. There was no claim Respondent com-
puted the seniority of the Tower Road grocery department
employees in a similar manner. The Tower Road collective-
bargaining agreement bases seniority upon length of service
within the bargaining unit, not union membership. Even as-
suming a similarity in methods of calculating seniority, the
Tower Road unit has been reresented by Respondent since
the 1940s; thus, to calculate seniority on union representation
or the date of the first collective-bargaining agreement cover-
ing the involved employees, sends the Preferred Merchan-
disers employees the clear and proscribed message they were
being adversely discriminated against because they exercised
their rights under Section 7 of the Act by voting against the
Union in 1988. To base seniority on this reason exceeds the
wide range of reasonableness granted an exclusive collective-
bargaining representative. Glass & Pottery Workers (AnchorHocking Corp.), supra.Respondent's actions were not shown to be based on acompromise ``with a view to long range advantages [that] are
natural incidents of negotiation.'' Ford Motor Co. v.Huffman, supra at 339. Respondent failed to demonstrate giv-ing the Preferred Merchandisers employees seniority fromthe date the Union contracted with their employer was based
on any differences such as ``the nature of the work, the timeat which it is done, the fitness, ability or age of the employ-
ees, their family responsibilities, injuries received in the
course of service, and the time or labor devoted to related
public service, whether civil or military, voluntary or invol-
untary.'' Id.In Teamsters Local 42 (Daly, Inc.), 281 NLRB 974(1986), it was found the union failed to present justification
for its endtailing positions even though the union's actions
did not spring from hostile motives. The Board affirmed the
holding that a union could not refuse to negotiate for dove-
tailing two units it represented solely because one unit had
become represented by the union after the other or for the
unit members prior exercise of their right to refrain from en-
gaging in union activity. Like the situation herein, in Daly,Inc., supra, a unit of former unrepresented employees was re-cently organized by the union and then the employer consoli-
dated this unit with a unit that was organized for a longer
period of time. The Union's argument for endtailing was re-
jected by the Board ``because the represented employees at
both locations formed one new unit at the time they moved
simultaneously into the [new] facility.''I find Respondent's argument the Daly, Inc. case is inap-plicable because Super Valu closed the Preferred Merchan-
disers facility rather than merged two units unpersuasive. Re-
spondent represented both units and knew of the prospective
combination of these units at the time it negotiated the Pre-
ferred Merchandisers agreement and addendum F. The deci-
sion of Super Valu to close the Preferred Merchandisers fa-
cility, rather than merge the units, was not known to Re-
spondent until well after it negotiated addendum F. The
Super Valu decision to close Preferred Merchandisers and
combine the units into one unit does not privilege an exclu-
sive collective-bargaining representative to use this subse-
quent decision to justify entering into a written agreement
that discriminated against the Preferred Merchandisers unit
because of the recency of their union membership. This type
of discrimination is proscribed by Section 8(b)(1)(A) of the
Act regardless of whether the Employer's actions are deemed
either a merger or a closure and consolidation. Respondent
cannot act in a discriminatory manner toward a unit it rep-
resents due to size because they are consolidated with an-
other larger unit and their facility is closed rather than
merged with another facility. Moreover, Daly, Inc., supra,does not require the Union to intend a particular result, mere-
ly that Respondent refrain from such discrimination based on
size of the unit and/or a unit's exercise of their Section 7
right to refrain from the Union's representation, as was the
case here in 1988.Super Valu offered to dovetail the Preferred Merchandisersand Tower Road units, it was the Union which insisted on
what to all intents and purposes was endtailing of the smaller
unit. Respondent admitted the small size of the Preferred
Merchandisers unit was a definite consideration in its deci-
sion to require the endtailing of the Preferred Merchandisers
unit members in addendum F. Respondent's counsel admitted
``The union had the interest of over 200 employees and the
interest of under 30 employees.''In Barton Brands, Ltd. v. NLRB, 529 F.2d 793 (7th Cir.1976), the court of appeals found: 627TEAMSTERS LOCAL 435 (SUPER VALU, INC.)In summary, since the established seniority rights of aminority of the Barton employees have been abridged
by the 1972 collective bargaining agreement for no
other apparent reason other than political expediency,
there seems to be sufficient grounds in this case to sup-
port the Board order. ... In making its determination,

the Board should consider that in order to be absolved
of liability the Union must show some objective jus-
tification for its conduct beyond that which of placating
the desires of the majority of the unit employees at the
expense of the minority.Although the court's opinion was followed only as the lawof the case, the Board determined in the underlying decision,
Barton Brands, Ltd., 213 NLRB 640 (1974), that the uniondid not demonstrate good faith or honesty of purpose for the
union agent indicated his purpose was to:enhance his own political objectives. Moreover, he stat-ed categorically that he had no obligation to represent
the former Glencoe employees even though they were
in the bargaining unit. In view of the foregoing, we find
that the Union transgressed the ``wide range of reason-ableness'' accorded a statutory bargaining representa-
tive in serving the unit it represents.An elected Union official, doubtless has a need todevelop and maintain his constituency, like any politi-
cian in any other context. However, as a union official,
he is under a statutory duty to see all employees are
fairly represented, and he may not lawfully violate that
duty by causing interference in the employment rela-
tionship of any employees in the unit upon arbitrary
grounds solely to advance his own personal political
ambition within the Union.Similarly, Respondent cannot abandon its obligations torepresent both units to the will of the majority unit. If I were
to accept at face value Vairma's representation that he mere-
ly adhered to the will of the Tower Road unit representatives
during negotiations of addendum F, and he was not con-
cerned with the impact of their majority position, Respondent
still did not meet its duty of fair representation to the mem-
bers of the Preferred Merchandisers unit. At the very least
Respondent had the duty to advance the different interests of
the Preferred Merchandisers unit in negotiating addendum F.
As the Board held in Teamsters Local 315 (Rhodes &Jaimeson), 217 NLRB 616, 619 (1975):The duty of fair representation being an affirmativeduty, the obligations it encompasses cannot be avoided
by delegating the authority to make decisions. Here the
Union in effect delegated this authority to a group of
its members. It could not, however, abdicate the respon-
sibility for fair treatment of employees affected by the
decision. By selecting the method for determining its
action the Union underwrote the fairness of the method.The duty of fair representation was conceived as aprotection for employees faced with the reduction of
their individual rights corresponding with the grant of
power to unions to act as their exclusive collective-bar-
gaining representatives. Since its conception this duty
``has stood as a bulwark to prevent arbitrary union con-
duct against individuals stripped of traditional forms ofredress by the provisions of federal labor law.'' Wereit held powerless to protect the employee in this case,
where the Union permitted, in the exercise of its power,
what would be only a slight exaggeration to call a
mockery of fair procedures, this bulwark will have
proved to be as illusory as the Maginot Line.Analogously, Respondent, by Vairma, informed Bishopand other Preferred Merchandisers unit members, the nego-
tiations for addendum F did not concern them and Bishop or
any other member of the Preferred Merchandisers unit could
not attend the negotiations involving addendum F. Vairma's
action was not shown to be Respondent's established prac-
tice. Vairma permitted a member of the Tower Road unit to
attend the negotiations for the Preferred Merchandisers col-
lective-bargaining agreement. Compare Riser Foods, 309NLRB 635 (1992), wherein Judge Robert Romano distin-
guished the Daly and Barton Brands cases, supra, on thebasis the union in these cases had insisted on endtailing the
members of a disadvantaged unit after the union had become
the exclusive collective-bargaining representative of the em-
ployees in both units.In Riser, the union did not represent one group of employ-ees, thus it did not have an obligation to protect the unrepre-
sented employees. In contrast, Respondent here had an obli-
gation to represent both units fairly and at the least, advance
the interests of the Preferred Merchandisers unit while nego-
tiating the effects of the proposed consolidation in the Tower
Road collective-bargaining agreement. Respondent admittedly
failed to meet this obligation, and instead capitulated entirely
to the will of the Tower Road unit deeming the interests of
the Preferred Merchandisers employees uninvolved and su-
perfluous. Respondent has not shown negotiating addendum
F on the basis initially offered by Super Valu to include
dovetailing of company seniority was a fruitless act. Vairma
or any other representative of Respondent did not claim they
spoke to the Tower Road negotiating committee about dove-
tailing company seniority and then determined seeking such
a provision was a fruitless act. Respondent has failed to sub-
stantially justify its failure to attempt to negotiate dovetail-
ing. Glass & Pottery Workers (Anchor Hocking), supra, 255NLRB at 720.As the Board held in Teamsters Local 315, 217 NLRB at617:When a majority of this Board decided, in MirandaFuel Company, Inc., 140 NLRB 181 (1962), that aunion's breach of its duty of fair representation con-
stituted a violation of Section 8(b)(1)(A) and, under
certain circumstances, Section 8(b)(2) of the Act, it also
spelled out to some extent its understanding of that
duty. As the Supreme Court noted in Vaca v. Sipes, 386U.S. 171, 181 (1967), the Board had adopted and ap-
plied the doctrine of the duty of fair representation as
developed by the Federal courts. Pertinent to the instant
case, the Board adopted the concept, quoted from an
opinion of the United States Court of Appeals for the
District of Columbia Circuit, that the duty is ``in a
sense fiduciary in nature.''Whatever the precise outlines of this duty, a subjectof scholarly debate of long standing, its fiduciary nature
connotes some degree of affirmative responsibility with 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
19The Board added a footnote at this point stating ``We are notconcerned with the standards of fairness to be applied with regard
to contract negotiations.''20I also find the Preferred Merchandisers employees did not waivetheir rights to fair representation in the negotiations of the Preferred
Merchandisers collective-bargaining agreement by their ratification
of that agreement. As Bishop testified without refutation, the Pre-
ferred Merchandisers unit tried to bargain taking company seniority
with them in the event of a move as follows:Q. Do you remember ever discussing with union officials dur-ing those negotiations how your seniority would be fit in with
Tower Road if the two facilities wereÐif the two warehouses
were put together?A. I understood that we would just take it with us.
Q. Did you request to negotiate something like that in yourcontract in 1991?A. Yes, we did.
Q. What did the union say about negotiating that kind of lan-guage?A. That we shouldn't have it in our contract.
Q. Why?
A. He figured that we might do better if we did it when theywere closer to doing the move.Q. Who said that?
A. Steve Vairma.The acquiescence of the Preferred Merchandisers employees to defer
such negotiations cannot and will not be construed as a waiver of
any rights to later bargain about such issues, because in this case,
Respondent represented it would benefit this unit to defer such nego-
tiations and they apparently relied on this representation.regard to the allocation of benefits the union securedfor employees in a collective-bargaining agreement. At
least as to rights under an existing agreement, the duty
of fair representation is more than an absence of bad
faith or hostile motivation. So much is implicit in Mi-randa Fuel itself, where the majority found a breach ofthe duty because the union caused the forfeiture of an
employee's seniority status, to which he was entitled
under the contract, and the union's action was based on
pressure asserted by other employees to persuade it to
do so.19There was no finding of hostility toward theemployee affected, of bad faith in the union's assertion
of its erroneous contract interpretation (although the
facts might have justified such a finding), or of any
other unlawful motivation on the part of the union. The
union's violation consisted simply, in the words of the
Board majority, in violating the employee's ``right to
fair and impartial treatment from his statutory rep-
resentative.''Another way this elusive element of the duty of fairrepresentation has been authoritatively described is the
avoidance of arbitrary conduct. [Vaca v. Sipes, supra at177.] Here again, although phrased in negative terms,
the duty is to some extent an affirmative one, for a
common characteristic [of] arbitrariness is the absenceof some ingredient in the decision making process.The reasons Vairma gave the Preferred Merchandisers em-ployees and Respondent's admitted preference of and dif-
ference to the much larger Tower Road unit in negotiating
the effects of the consolidation of units in addendum F, rath-
er than substantially justify its actions, demonstrates under
established Board law, the arbitrary nature of its actions. The
Union failed to take action on behalf of the Preferred Mer-
chandisers unit, rather it deferred entirely to the actions of
the Tower Road units representatives on the bargaining com-
mittee. Clearly, Respondent has failed to act ``affirmatively''
in meeting its duties toward the Preferred Merchandisers em-
ployees, a unit it represents. See Barton Brands and Daly,Inc., supra.The impact of Respondent's failure to represent stated aswell as inherent interests of the Preferred Merchandisers em-
ployees during negotiations of the Tower Road collective-
bargaining agreement and the other actions it took to advance
on the Tower Road units interests, resulted in the Preferred
Merchandisers employees having a greater chance of being
laid off and/or a lack of the facility to realistically follow
many of their jobs, including the most desirable positions,
such as forklift operator and receiver. Only the most phys-
ically onerous positions were left for the Preferred Merchan-
disers employees. The results of Respondent's proposal to
take these desirable positions from the general merchandise
department probably also occasioned more Preferred Mer-
chandisers employees being laid off; for all but one those po-
sitions were assumed by grocery department employees. Re-
spondent recognized the impact of its proposals to Super
Valu on the Preferred Merchandisers employees yet deferred
entirely to the wishes of the Tower Road employees withoutany representation of the interests of the Preferred Merchan-disers employees. Respondent has not demonstrated it was
``powerless to protect the [Preferred Merchandisers] employ-
ees in this case, where the Union permitted, in the exercise
of its power, what would be only a slight exaggeration to
call a mockery of fair procedures ....'' Id. at 619.
Respondent argues the Preferred Merchandisers employeescould bid for jobs outside the general merchandise depart-ment. Initially, addendum F precludes Preferred Merchan-
disers from successfully bidding on the positions transferred
to the Tower Road grocery department. The loss of company
seniority and the preference given to the grocery department
bidders works to foreclose any real opportunity for Preferred
Merchandisers employees to successfully bid for these posi-
tions. The reality of the Preferred Merchandisers employees'
position was acknowledged by the failure to post the bids at
Preferred Merchandisers.I also find to be without merit in this case Respondent'sargument that it met its duty of fair representation to the Pre-
ferred Merchandisers employees by allowing them to vote
for the Preferred Merchandisers collective-bargaining agree-
ment and addendum F. Respondent took the vote on adden-
dum F after it was negotiated and implemented. The choice
afforded the Preferred Merchandisers employees was to take
lesser seniority and the least desirable jobs in the general
merchandise department or risk probable layoff with the right
of preferred recall. As these employees testified, they chose
the lesser of two evils.Inasmuch as the Preferred Merchandisers employees werepresented with a fait accompli, their actions by voting for the
lesser of two evils cannot be construed as a waiver. These
actions are not appropriately considered as subject to waiv-
er.20Further, Respondent argues the Preferred Merchandisersemployees' votes render the complaint moot. For the same
reason this vote cannot be considered a waiver, the vote does
not render these employees right to fair representation 629TEAMSTERS LOCAL 435 (SUPER VALU, INC.)21Respondent avers the Preferred Merchandisers employees werepermitted to discuss the two alternatives given them by the Union,
addendum F, or art. 1.02 of the Preferred Merchandisers collective-
bargaining agreement. They were not permitted to negotiate for any
matters effecting them from the consolidation of the units; their re-
quest for retention of seniority during the Preferred Merchandisers
collective-bargaining agreement negotiations was deferred by Re-
spondent, and they were not permitted to participate directly in either
the negotiation of addendum F or in the effects bargaining. Accord-
ingly, I find this claim by Respondent to be without merit.22As Vairma admitted, the only position Super Valu stated wasto be eliminated from the general merchandise department was the
clerk, because it was consistent with the Tower Road unit, which
had no clerical positions. Other than the clerical position, Super Valu
did not propose the elimination of any other position from the gen-
eral merchandise department. The Employer did envision the oper-
ation of the general merchandise department as a mezzanine section
which would not require full-time forklift operators, but there was
no request to take what eventuated to full-time forklift operations in
the general merchandise department and assign them solely to gro-
cery department employees. Further, Respondent failed to explain
what in Super Valu's vision of the operations required the elimi-
nation of the receiving, checking, salvage, and other positions from
general merchandise department employees and giving them to gro-
cery department employees. Again, Respondent failed to take any
action, and no reason, other than deference to the larger Tower Road
unit, was advanced as the basis for the Union's failure to represent
in any manner the interests of the Preferred Merchandisers employ-
ees.moot.21At the time of the Preferred Merchandisers collec-tive-bargaining agreement the Union refused to negotiate the
seniority issue. It cannot now argue that the Preferred Mer-
chandisers employees waived their right to such negotiations
during collective bargaining 2 years before the consolidation
and with the Union's refusal to seek such protection when
asked during the 1990 negotiations. Respondent clearly in-
ferred Preferred Merchandisers employees would be afforded
the opportunity to negotiate the effects of any consolidation
on their seniority at a time more proximate to any merger
or consolidation. Clearly, they were not afforded this oppor-
tunity prior to or at the time of the consolidation. The facts
conclusively require a finding there was no knowledgeable
waiver of the right to bargain about seniority, job retention,
or other terms and conditions of employment by the Pre-
ferred Merchandisers unit members.Moreover, the Preferred Merchandisers employees werenot afforded any opportunity to participate in negotiations of
choices other than addendum F to the Tower Road agreement
and article 1.02 of the Preferred Merchandisers collective-
bargaining agreement. When the Preferred Merchandisers
employees sought to retain their company seniority, Re-
spondent informed them they could not negotiate the matter
or any other matter involving the consolidation, they had
only the two choices. Since there were no negotiations in-
volved in this employee vote they could not be found to have
waived any rights to negotiate. The lack of any opportunity
for such participation is one of the basis for my decision Re-
spondent abandoned its obligation to fairly represent the Pre-
ferred Merchandisers unit.Another reason Respondent advanced for its actions was itwas merely deferring to Super Valu's request to limit the
general merchandise department to the stocker and selector
classifications. This argument is also without merit. SuperValu did not insist on such a limitation.22As previouslynoted, the Employer initially requested the general merchan-dise department be moved in its entirety to Tower Road and
seniority be dovetailed. The limitation of the general mer-
chandise department to stockers and selectors was part of a
counterproposal made by the Union in response to the Em-
ployer's stated need to have experienced employees in the
general merchandise department. The Employer did not limit
the need for experienced employees to the positions of stock-
er and stocker. I conclude the Union again acquiesced to the
desires of the then Tower Road unit to gain as much as pos-
sible from the situation during these negotiations, without re-
gard to any of the interests of the Preferred Merchandisers
employees. Again, Respondent merely acquiesced to the larg-
er unit's desires without any representation of the smaller
unit members' interests.Respondent did attempt to get the general merchandise de-partment employees' wage rates more comparable to those in
the grocery department, however, this was accompanied by
the proposal these positions be opened to bid to all Tower
Road unit employees, most of whom had seniority over the
Preferred Merchandisers employees. In every way, Respond-
ent failed to advocate any of the interests of the Preferred
Merchandisers employees. Super Valu's Tipton testified the
forklift jobs could have been assigned to Preferred Merchan-
disers employees in the general merchandise department, for
the Employer considers: ``Given the nature of the job, really
a forklift person could be required to be anywhere, as far as
receiving the product. As a matter of fact, we have had long
discussions on preferential jobs within a bid, and again, it is
the company's contention that once you are a forklift opera-
tor, you can be a forklift operator anywhere within the gro-
cery department, of course.''As previously noted, the Union is processing grievanceson this position and has not accepted Super Valu's views on
this point. Thus, with the different wage scale and job bid-
ding procedure, Respondent cannot reasonable argue it was
merely accepting Super Valu's position on the forklift, re-
ceiver, checker, and other jobs removed from the general
merchandise department and given to the grocery department
employees. Both Respondent and Super Valu admitted gro-
cery department forklift drivers do not work in any depart-
ment other than the grcoery department. For example, they
do not work in the perishable foods department, except in
overtime situations where perishable foods department fork-
lift drivers do not want to work overtime or other rare occur-
rences. Respondent did not disavow the grievances or the
principal that employees cannot be routinely assigned to
work in other departments on an as needed basis by Super
Valu. The Union did not accept Super Valu's position thata forklift driver is a forklift driver who can be assigned to
any department at any time. The grievances are still pending;
the Union has not withdrawn them or indicated a change in
its position. The only time the Union acquiesced to forklift
drivers regularly working in another department was for the
grocery department employees to take the general merchan-
dise department positions, which were the Preferred Mer-
chandisers unit members' jobs.Respondent's proposal to limit the general merchandisedepartment positions to stocker and selectors cannot be ar-
gued as an effort to retain positions for Preferred Merchan-
disers unit employees, for the Union also proposed these po- 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
23The open bid proposal was accompanied by the proposal thegeneral merchandise department employees receive 85 percent of the
Tower Road warehouse rate. Super Valu asserted the need for expe-
rience in the general merchandise department and coupled this asser-
tion with the proposed 75-percent rate, which Respondent accepted.
Thus, the 75-percent rate did not result from Respondent advancing
the interests of the Preferred Merchandisers employees, rather, it was
Super Valu's interests that prevailed to the benefit of the Preferred
Merchandisers employees.sitions be open to an initial warehousewide bid,23in furtherderogation of the Preferred Merchandisers employees' inter-
ests. Super Valu rejected this proposal, knowing that the Pre-
ferred Merchandisers employees would not be successful in
bidding for the positions and the Employer wanted to retain
some expertise in the general merchandise department.The Union also avers it accepted addendum F without ad-vancing the interests of the Preferred Merchandisers unit be-
cause it was the only way to avoid a strike. Vairma's testi-
mony is not credited for the above-mentioned reasons. His
testimony was not corroborated by any member of the Tower
Road bargaining committee. Further, Vairma did not claim
he advanced any proposals during the negotiations of adden-
dum F that would have benefitted the Preferred Merchan-
disers unit, thus his claim they would have been rejected is
unwarranted and, at best, merely speculative. If Vairma or
any other agent of Respondent made a proposal to the Tower
Road bargaining committee that they rejected, there would be
some predicate to make this assumption; however, Vairma
admitted he completely deferred to the proposals of the
Tower Road bargaining committee without any consideration
of the impacts on the Preferred Merchandisers unit members;
in fact he told Preferred Merchandisers unit members the ne-
gotiations of addendum F did not concern them. Respondent
has failed to prove this claim by adducing through probative
evidence that any attempts to represent the Preferred Mer-
chandisers employees' interests was an act of futility or held
a real potential of causing a strike.Vairma implicitly recognized as Respondent's overridingconsideration, the benefit of the Tower Road unit in 1992,
and Respondent failed to recognize any duty to the Preferred
Merchandisers unit. This complete abandonment of the Pre-
ferred Merchandisers unit interests in negotiating matters in-
volving the proposed merger or other combination of the
units is the type of arbitrary conduct condemned by the
Board in Teamsters Local 315, supra at 618.The fact the issues concerning the combination of the unitswas resolved in the Tower Road collective-bargaining agree-
ment does not absolve Respondent of their duty of fair rep-
resentation to the Preferred Merchandisers unit. Respondent
did not have to resolve all the issues concerning the consoli-
dation of the units in the Tower Road negotiations. Respond-
ent does not claim the combination issue was a mandatory
subject of bargaining. Many of the matters included in ad-
dendum F could have been part of the effects bargaining or
Respondent could have requested the Preferred Merchan-
disers collective-bargaining agreement be reopened to nego-
tiate the impact of the consolidation upon Preferred Mer-
chandisers employees. Respondent chose to negotiate the
consolidation impacts in the Tower Road collective-bargain-
ing agreement, however, and without the participation of any
Preferred Merchandisers employees.Respondent also argues to find it had an obligation to fair-ly represent the Preferred Merchandisers employees the
Board would have to overrule the decision in Simon Levi Co.Ltd., 181 NLRB 826 (1970). I find the Simon Levi case tobe inapplicable to the instant proceeding for in Simon Levithe union did not represent employees in both units. In con-
trast, here Respondent represents both units in the instant
proceeding, a difference distinguished very effectively in
Riser Foods, supra, which found the union had no duty offair representation to units it did not represent while it had
an obligation to fairly consider the interests of all employees
it represents. Unlike the situation in the Daly, Inc. case,supra, 281 NLRB at 976, Respondent has failed to dem-
onstrate it was ``making a bona fide attempt to resolve a
problem frequently arising from business merger,'' and fairly
considered the interests of all the employees it represents.Respondent claims it negotiated for the Preferred Mer-chandisers employees greater seniority rights, greater pay,
and greater job preservation than provided in the 1990 Pre-
ferred Merchandisers collective-bargaining agreement. Al-
though this argument is facially impressive, it fails to address
the uncontroverted facts that Respondent deferred negotiating
preservation of Preferred Merchandisers employees' seniority
in the event of the combining of Preferred Merchandisers and
Tower Road units until the combination was actually pro-
posed by Super Valu and most if not all the gains made by
the Preferred Merchandisers employees as a result of the
1992 Tower Road negotiations were attributable to demands
made by Super Valu; not Respondent. The increased wage
rate was requested as part of a union proposal that all Tower
Road employees be permitted to bid for the general merchan-
dise department positions; which, given the Preferred Mer-
chandisers employees' seniority dates as the date of the Pre-
ferred Merchandisers collective-bargaining agreement; would
probably have precluded most if not all of the Preferred Mer-
chandisers employees from successfully bidding for any gen-
eral merchandise department positions. Only after Super Valu
rejected this union proposal did Respondent propose to limit
the general merchandise department positions to selectors
and stockers and move the more preferable jobs to the gro-
cery department.In sum, Respondent failed to adduce any evidence it at-tempted to promote any of the stated and other interests of
the Preferred Merchandisers employees and was shunned or
otherwise forced by statements and/or actions of the Tower
Road negotiating committee which forced a compromise.
There was no compromise claimed; rather, Vairma admitted
he construed it as his duty to consider only the interests of
the Tower Road employees. Respondent admittedly failed to
consider any of the Preferred Merchandisers employees' in-
terests, employees the Union also represented.Further, Respondent failed to make any attempts to resolveany claimed conflicts of interest between the two groups of
employees; rather it acted by deferring to the Tower Road
employees, admittedly because they had far greater numbers
and were members of the Union for a longer period of time.
As found in the Daly, Inc. case, such considerations as abasis for endtailing employees is not lawful. Id. at 976. Simi-
lar to the Daly, Inc. decision, there were no provisions in thecollective-bargaining agreements prior to 1992 which re-
quired Respondent to advocate the loss of seniority sought
here. Contrary to the Simon Levi case, Respondent here did 631TEAMSTERS LOCAL 435 (SUPER VALU, INC.)24In accordance with our decision in New Horizons for the Re-tarded, 283 NLRB 1173 (1987), interest on and after January 1,1987, shall be computed at the ``short-term Federal rate'' for the un-
derpayment of taxes as set out in the 1986 amendment to 26 U.S.C.
§6621. Interest on amounts accrued prior to January 1, 1987 (the ef-

fective date of the 1986 amendment to 26 U.S.C. §6621), shall be

computed in accordance with Florida Steel Corp., 231 NLRB 651(1977).25If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.not demonstrate a reasonable basis for its position; ratherlongevity of union membership and size of unit were the
predicates announced by Vairma for the Union's actions;
predicates demonstrating unlawful motivation and penalizing
the Preferred Merchandisers employees for initially rejecting
the Union. Respondent's reasons, found herein to be size of
unit and length of union membership after an initial rejection
of the Union, are discriminatory and arbitrary, in violation of
Section 8(b)(1)(A) of the Act.CONCLUSIONSOF
LAW1. Super Valu, Inc. is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2. Respondent Local Union No. 435 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America is a labor organization within the mean-
ing of Section 2(5) of the Act.3. Teamsters Local 435 is the collective-bargaining rep-resentative of the Preferred Merchandisers and Tower Road
units that were combined at Tower Road; the new Tower
Road unit, described above, is an appropriate unit.4. By negotiating, performing, and giving effect to the1992 Tower Road collective-bargaining agreement with
Super Valu containing provisions which fail to grant the
former Preferred Merchandisers employees their company se-
niority and all their former job positions, rather it sets their
maximum seniority date as the date the effective date of the
Preferred Merchandisers collective-bargaining agreement and
eliminates many of their positions, because (1) the Preferred
Merchandisers unit had been union members for a shorter pe-
riod of time and had initially rejected the Union as the col-
lective-bargaining representative, and (2) the Preferred Mer-
chandisers unit was much smaller than the then Tower Road
unit; the Union has failed to represent the Preferred Mer-
chandisers unit in a fair and impartial manner and has re-
strained and coerced employees in the exercise of their rights
guaranteed by Section 7 of the Act, and has thereby engaged
in and is engaging in unfair labor practices within the mean-
ing of Section 8(b)(1)(A) of the Act.5. The aforesaid failure to agree to the Employer's pro-posal to dovetail the seniority of the Preferred Merchandisers
and Tower Road units and/or the failure to advance the inter-
ests of the Preferred Merchandisers employees, is an unfair
labor practice affecting commerce within the meaning of
Section 2(6) and (7) of the Act.THEREMEDYHaving found Respondent has engaged in the unfair laborpractice cited above, it is recommended that it be ordered to
cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.It is recommended Respondent be ordered to notify theEmployer and the former Preferred Merchandisers employees
that it has no objection to dovetailing the seniority lists of
all represented employees in the new Tower Road unit, using
the Preferred Merchandisers employees' company seniority.
Respondent is also ordered to request further negotiations
with Super Valu on the question of the positions to be in-
cluded in the general merchandise department, including con-
sideration of the bidding procedures, to afford Preferred Mer-chandisers unit incumbents a reasonable opportunity to retaintheir Preferred Merchandisers employment positions.It is recommended Respondent be ordered to make thePreferred Merchandisers employees whole for any loss of
pay they may have suffered by reason of Respondent's un-
lawful actions. The determination of any backpay or the cal-
culation of any other make whole remedy must be deferred
to the compliance stage. Any backpay shall be computed in
the manner set forth in F.W. Woolworth Co
., 90 NLRB 289(1950), with interest to be computed in the manner pre-
scribed in New Horizons for the Retarded.24As I have determined Respondent is giving effect to anagreement containing unlawful seniority and bidding proce-
dures, it is also recommended it be ordered to refrain from
doing so in the future.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended25ORDERThe Respondent, Local Union No. 435 of the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and
Helpers of America, AFL±CIO, its officers, agents, and rep-
resentatives, shall1. Cease and desist from
(a) Failing to fairly represent former Preferred Merchan-disers unit members by negotiating, performing, and giving
effect to the 1992 Tower Road collective-bargaining agree-
ment with Super Valu containing a seniority provision that
fails to grant the former Preferred Merchandisers employees
their company seniority and removed several positions these
employees held from the new department they were assigned
to work in after they were combined with the Tower Road
unit.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Notify the Employer and all former Preferred Merchan-disers employees that it has no objection to their restoration
to a position on the seniority list which reflects length of
service with Preferred Merchandisers, and that it has no ob-
jection to negotiate with the Employer on the issue of restor-
ing the positions removed from the Preferred Merchandisers
employees or, in the alternative, negotiating procedures for
bidding for these positions that would give the Preferred
Merchandisers incumbents an opportunity to bid on these po-
sitions in a manner that affords these employees a reasonable 632DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
26If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''opportunity to maintain their Preferred Merchandisers posi-tions.(b) Stop giving effect to the provisions of addendum F ofthe Tower Road collective-bargaining agreement that con-
tains the unlawful seniority and bidding procedures.(c) Make whole each of the employees as determined inthe compliance proceeding to be eligible, in the manner set
forth in the remedy, for any losses they may have suffered
as a result of the Respondent's conduct found above to have
been violative of Section 8(b)(1)(A) of the Act.(d) Post at its business office and other places where no-tices to its members are customarily posted copies of the at-
tached notice, marked ``Appendix.''26Copies of the attachednotice, on forms provided by the Regional Director for Re-
gion 27, after being signed by the Repondent's authorized
representative, shall be posted by the Respondent imme-
diately receipt and maintained for 60 consecutive days inconspicuous places where notices to members are customar-
ily posted. Reasonable steps shall be taken by Respondent to
ensure that the notices are not altered, or covered by any ma-
terial.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps Respondent has taken
to comply. For the purpose of determining or securing com-
pliance with this Order, the Board, or any of its authorized
representatives, may obtain discovery from the Respondent,
its officers, agents, successors, or assigns, or any other per-
son having knowledge concerning any compliance matter, in
the manner provided by the Federal Rules of Civil Proce-
dure.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
fail to treat all employees we represent ina fair and impartial manner.WEWILLNOT
perform and give effect to those portionsof 1992 Tower Road collective-bargaining agreement with
Super Valu that fail to grant the former Preferred Merchan-
disers employees their company seniority and their former
employment positions for discriminatory and/or arbitrary rea-
sons such as (1) the Preferred Merchandisers unit members
had been union members for a shorter period of time and had
initially rejected the Union as the collective-bargaining rep-
resentative, and (2) the Preferred Merchandisers unit was
much smaller than the then Tower Road unit.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce any of you in the exercise of rights guar-
anteed you by Section 7 of the Act, except to the extent that
such rights may be affected by an agreement requiring mem-
bership in a labor organization as a condition of employment
as authorized by Section 8(a)(3) of the Act.WEWILL
notify the Employer, Super Valu, Inc., and eachof the Preferred Merchandisers employees that we have no
objection to the restoration of the Preferred Merchandisers
employees to a position on the seniority list that reflects
length of service with Preferred Merchandisers, and that we
have no objection to negotiating with the Employer on the
issue of restoring the positions removed from the Preferred
Merchandisers employees or, in the alternative, negotiating
procedures for bidding for these positions that would give
the Preferred Merchandisers incumbents an opportunity to
bid on these positions in a manner that affords these employ-
ees a reasonable opportunity to maintain their Preferred Mer-
chandisers positions.WEWILL
stop giving effect to those provisions of theTower Road collective-bargaining agreement that contain un-
lawful seniority and bidding procedures.WEWILL
make whole each of the employees determinedduring the compliance stage of this proceeding to be eligible,
in the manner set forth in the remedy, for any losses they
may have suffered as a result of the Respondent's conduct
found above to have been violative of Section 8(b)(1)(A) of
the Act.LOCALUNIONNO. 435 OFTHE
INTER-NATIONALBROTHERHOODOF
TEAMSTERS,CHAUFFEURS, WAREHOUSEMENAND
HELPERSOFAMERICA, AFL±CIO